Title: To Thomas Jefferson from Peter Stephen Duponceau, 19 May 1825
From: Duponceau, Peter Stephen
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            19 May 1825
                    Count Charles Vidûn, of Turin, who will have the honor of delivering you this Letter is one of the few Noblemen of Europe, who extending their views beyond the Circle in which they live, wish to become experimentally acquainted with human Nature under all its diversified aspects. He has already travelled over the greatest part of Europe & Asia, & has I believe even penetrated into Africa. He is now on a Philosophical voyage to this Continent. He has often told me that one of his principal objects in coming hither, was to See the Patriarch of the American Revolution, whose name will occupy So distinguished a Space in our future History. Judging from the pleasure that I have received from his Company & Conversation, I have thought you would be not less pleased than I have been to become acquainted with him. I therefore take the liberty of introducing him to you, certain as I am that you will see him with pleasure & part from him with regret.I have the honor to be with the highest respect Dear Sir Your most obedt Huml Servt
                        Peter S. Du Ponceau